FILED
                                 NOT FOR PUBLICATION                             JUL 08 2010

                                                                            MOLLY C. DWYER, CLERK
                         UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



     FEDERAL INSURANCE COMPANY,                       No. 09-55906

                   Plaintiff - Appellee,              D.C. No. 3:05-cv-01853-MMA-
                                                      LSP
       v.

     GOLDEN EAGLE INSURANCE                           MEMORANDUM *
     CORPORATION,

                   Defendant - Appellant.



     FEDERAL INSURANCE COMPANY,                       No. 09-55925

                   Plaintiff - Appellant,             D.C. No. 3:05-cv-01853-MMA-
                                                      LSP
       v.

     GOLDEN EAGLE INSURANCE
     CORPORATION,

                   Defendant - Appellee.



                         Appeal from the United States District Court
                            for the Southern District of California
                         Michael M. Anello, District Judge, Presiding


             *
36                This disposition is not appropriate for publication and is not precedent
37   except as provided by 9th Cir. R. 36-3.
                        Argued and Submitted June 8, 2010
                              Pasadena, California

Before:     TROTT and W. FLETCHER, Circuit Judges, and BREYER,
            District Judge.**




      We affirm for the reasons stated by the district court in the three orders

relevant to this case. Those orders are (1) Order Granting in Part and Denying in

Part Plaintiff’s and Defendant’s Motions for Summary Judgment, dated May 14,

2009; (2) Order Granting Plaintiff’s Motion for Partial Summary Judgment and

Denying Defendant’s Motion for Summary Judgment, dated June 26, 2007; and (3)

Order Denying Defendant’s Motion to Dismiss, dated May 12, 2006.

      AFFIRMED.




       **
            The Honorable Charles R. Breyer, United States District Judge for the
Northern District of California, sitting by designation.

                                          2